Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rhiannon I. D’Agostin on 7/08/2022.

The application has been amended as follows: 

Replaced claim 1 with: 
1. (Currently Amended) A breath actuated dry powder delivery device for delivering a dry powder as a plume of particles to a pulmonary system of a subject, the device comprising:
	a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element;
	a cartridge disposed within or removably attached to the housing, for receiving a volume of powder;
	a powder dispersion mechanism, the powder dispersion mechanism comprising an energy source configured to generate and disperse a plume of particles from the volume of powder received in the cartridge;
	at least one differential pressure sensor positioned between the powder dispersion mechanism and the airflow exit side within the housing;
	the at least one differential pressure sensor configured to activate the energy source of the powder dispersion mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the plume of particles;
	the laminar flow element located at an airflow entrance side of the housing, wherein the housing, the laminar flow element, and the mouthpiece are configured to facilitate laminar airflow across an exit side of the powder dispersion mechanism and to provide sufficient laminar airflow through the housing during use;
	the dry powder delivery device configured such that the plume of particles are directed into and through the housing at an approximate 90 degree change of trajectory prior to expulsion from the housing; 
	the powder dispersion mechanism configured to generate the plume of particles wherein at least about 70% of the particles in the plume of particles have an average particle diameter of less than about 6 microns; and
	wherein the energy source comprises a compressed gas source. 

Claim 2 is cancelled. 

Claim 3, line 1, changed “claim 2” to --claim 1--.

Claim 7, line 4, changed “the particles” to --the particles in the plume of particles--.

Claim 7, line 6, changed “the pulmonary system of the subject” to --a pulmonary system of a subject--

Claim 9, line 2, changed “disorder, or condition” to --the disorder, or the condition--

Claim 9, line 2, changed “(COPD)” to --(COPD),”

Claim 10, line 1, changed “powder comprises” to --particles comprise--. 
Claim Interpretation
	The examiner maintains that “a laminar flow element” as in claims 1, 3-10 invokes 112(f) and thus is being interpreted as element 120 of applicant’s disclosure or equivalents thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 and 3-10 are allowed.
	The closest prior art of record: Koch et al. (WO 2006/108558 A1), Gamard (US 2005/0121025 A1) and Voges (US 6,443,146 B1).
	The prior art does not anticipate or make obvious the combination of features which form the claimed invention as a whole. The instantly claimed invention applies the particularly recited arrangement of elements in an attempt to deliver particles of a suitable size range, avoids aggregate formation and ensures adequate particle dispersion that delivers a dose that is accurate, consistent and verifiable [0006].
Koch discloses a nebulization apparatus that delivers particles with a compressed gas (page 2, paragraph 5) in synchronization with the patient’s breathing (page 3, paragraph 3) wherein the particles have a MMAD of 1-5 microns (page 5, paragraph 5). However, Koch relies on turbulent flow for the delivery of the powder (page 6, paragraph 3), which is the opposite of the claimed invention. 
Regarding the prior art of Gamard and Voges and the previous 112b rejection, applicant’s arguments filed 4/28/2022 have been found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785